Citation Nr: 0108134	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
vocational rehabilitation subsistence benefits, in the 
calculated amount of $1,564.04.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 decision of the Committee on Waivers 
and Compromises (the Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefit sought.

The Committee confirmed and continued the denial of the 
benefit sought in April 1997.

In August 2000, the veteran withdrew his request for a 
personal hearing before a Member of the Board at the local 
VARO.


FINDINGS OF FACT

1.  The veteran was paid Educational Subsistence Allowance 
under Chapter 31 for a period of training at the Palm Beach 
Beauty and Barber School from May 14, 1996 to January 14, 
1997.

2.  During an August 1996 telephone conversation, the veteran 
informed his VA case manager that he had been unable to 
continue with his school attendance from July 23, 1996 
because of symptomatology resulting from a previous workers' 
compensation injury involving his low back in January.  The 
case manager informed the veteran that this would create an 
overpayment, and that contrary to what he had been told at 
the VA hospital, he could not receive subsistence benefits if 
he was not in training.

3.  In October 1996, the veteran forwarded to his case 
manager a copy of a September 1996 private physician's 
statement reflecting that he had been restricted from 
lifting, bending or prolonged standing on account of low back 
pain with left lumbosacral radiculopathy.  The veteran also 
submitted a statement from the school reflecting that his 
enrollment had been terminated, effective from August 7, 
1996, as he exceeded their consecutive days absent policy.

4.  Based on a phone call with school officials in November 
1996, the RO terminated the veteran's educational subsistence 
benefits effective from August 1, 1996; mitigating 
circumstances and the 6-hour exclusion were granted with an 
ending date of July 31, 1996.

5.  By decision issued in March 1997, the Committee denied 
the request for a waiver of the overpayment finding that 
recovery would not be against the principles of equity and 
good conscience.

6.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

7.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
his fault; since withholding of benefits or recovery would 
not nullify the objective for which benefits were intended; 
since the veteran would be unjustly enriched if the benefits 
were not recovered and since failure to make restitution 
would result in unfair gain to the veteran; and since the 
veteran did not change his position to his detriment and 
reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith; however, the recovery of VA 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code in the amount of $1,564.04 would not 
be against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  In the instant case, VA has met its duty 
to assist the appellant in the development of his claim. The 
veteran was notified in the statement of the case of the 
information and evidence necessary to substantiate the claim.  
He was afforded the opportunity to submit additional evidence 
and to attend a hearing before Member of the Board.  He 
canceled the scheduled hearing.  The RO made reasonable 
efforts to obtain evidence identified by the veteran.  
Financial status reports were completed by the veteran and 
considered in the equity and good conscience determination.  
The veteran's general contentions in December 1997 that the 
duty to assist has not been satisfied included a general 
accusation of a "cover up" by VA and others.  The veteran 
did not identify a source of relevant evidence that would 
effect the equity and good conscience determination.  The 
Department has satisfied the duty to assist in the 
development of the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Review of the record reflects that the RO granted increased 
ratings to 10 percent each for service-connected tinnitus and 
bilateral hearing loss in a July 1993 rating decision.  
Service connection and a noncompensable disability rating 
have also been assigned for residuals of a right hand and 
little finger injury.  The veteran thereafter applied for 
Chapter 31 vocational rehabilitation assistance benefits.  It 
was determined that the veteran was eligible for vocational 
rehabilitation subsistence benefits under Chapter 31 and he 
enrolled in a full-time training program at the Palm Beach 
Beauty and Barber School beginning on May 14, 1996.

An August 21, 1996 Special Report of Training indicates that 
the veteran informed his VA case manager that he had been 
unable to continue with his school attendance from July 23, 
1996 because of a workers compensation injury involving his 
low back.  The case manager informed the veteran that this 
would create an overpayment, and that contrary to what he had 
been told at the VA hospital, he could not receive 
subsistence benefits if he was not in training.

In October 1996, the veteran forwarded to his case manager a 
copy of a September 1996 private physician's statement 
reflecting that he had been restricted from lifting, bending 
or prolonged standing on account of low back pain with left 
lumbosacral radiculopathy.  The veteran also submitted a 
statement from the school reflecting that his enrollment had 
been terminated as he exceeded their consecutive days absent 
policy.

Based on a phone call with school officials on November 13, 
1996, the RO terminated the veteran's educational subsistence 
benefits effective from August 1, 1996; mitigating 
circumstances and the one-time 6-hour exclusion were granted 
with an ending date of July 31, 1996.  See 38 C.F.R. 
§§ 21.4135(s)(2) and 21.7020(b)(19).  This action resulted in 
an overpayment of vocational rehabilitation subsistence 
benefits, in the calculated amount of $1,564.04.

A November 19, 1996 Special Report of Training indicates, in 
pertinent part, that the veteran had continued to cash his 
subsistence checks.  When asked if he recalled the August 
1996 conversation with his case manager, at which time he was 
informed that he should return the checks to the local VARO, 
the veteran indicated that he did remember; however, he 
needed the money to live on.

In December 1996, the veteran submitted a request for waiver.  
In support of his claim, he included a physician's statement 
indicating that he had been seen for purposes of an 
independent worker's compensation examination in November 
1996.  Physical examination revealed that he was, in fact 
suffering from symptomatology due to a lumbar disc injury.  
The examiner believed that the veteran could only do a 
sedentary to light duty position encompassing no lifting and 
standing for much of the day.  It was further noted that the 
veteran would have the permanent restriction of needing a 
back brace to stand for any prolonged period of time.

In January 1997, the veteran submitted a VA Form 4-5655, 
Financial Status Report, reflecting $274 of VA disability 
compensation income with monthly expenses of $850.  His 
assets included $24 cash in the bank, $20 cash on hand and an 
automobile worth $800.  The veteran indicated that he was 
forced to live with a friend insofar as his expenses exceeded 
his income.

In March 1997, the Committee denied the veteran's request 
based on a finding that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that recovery of the overpayment would not be 
against equity and good conscience.  The Committee found that 
the veteran was at fault in the creation of the overpayment 
as he continued to accept and negotiate erroneous benefit 
checks that he knew or should have known that he was not 
entitled.

The veteran thereafter submitted a notice of disagreement 
wherein he alleged that his case manager had told him that he 
was entitled to continue receiving benefits as he was on 
medical leave and he was unemployed.  He also submitted a 
Financial Status Report reflecting $274 of VA disability and 
$536 of unemployment compensation income with monthly 
expenses of $773.  His assets included $4 cash on hand and an 
automobile worth $500.  The veteran argued that recovery of 
the overpayment amount would cause undue hardship insofar as 
his net monthly income exceeded his net monthly expenses by 
only $30.

The record reflects that the veteran thereafter obtained 
employment, and in December 1997, he submitted a Financial 
Status Report reflecting that his monthly net income exceeded 
his monthly expenses by $40 [the Board notes that the $80 
amount reported in Section III, on item 22 is in error 
insofar as he only itemized monthly installment contract and 
installment debts of $40 to his local phone company and of 
$10 to a credit card company in Section VI].  His assets 
included $500 cash on hand and an automobile worth $3,000.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

At the outset, the Board acknowledges the veteran's 
contention that he was told by various VA employees, to 
include his case manager, that he was entitled to continue to 
received benefits even though he was no longer enrolled in 
vocational rehabilitation training.  However, to whatever 
extent he may believe that VA employees either failed to 
provide correct or timely information or provided erroneous 
advice as to his continued entitlement, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that benefits cannot be 
awarded based upon such circumstances.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  (since payment of government 
benefits must be authorized by statute, the fact that a 
claimant may have received erroneous advice from a government 
employee cannot be used to estop the government from denying 
benefits).

As to the first and second elements, it is noted that 
although the veteran informed his case manager of his 
inability to continue his schooling in August 1996, VA did 
not terminate benefit payments until November 1996.  
Nonetheless, the record reflects that the veteran kept his 
subsistence allowance even though he had been specifically 
informed that he was no longer entitled to vocation 
rehabilitation benefits during his August 1996 conversation 
with his case manager.  In light of these facts, the Board 
finds that the veteran was not without fault in the creation 
of the overpayment of compensation and, thus, that both the 
VA and the veteran share fault in the creation of the 
indebtedness at issue.  As such, the actions (or inaction) by 
VA in creation of the debt did not amount to sole 
administrative error.  It is pointed out that sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. §§  5112(b)(9) and (10) 
(West 1991); 38 C.F.R. § 3.500(b)(2) (2000).  As the veteran 
knew or should have known that he was not entitled to 
vocational rehabilitation subsistence benefit check which he 
accepted and negotiated, the Board finds that the erroneous 
payment did not occur without his knowledge and that the 
indebtedness at issue was not created solely as a result of 
administrative error.

The other elements for consideration include whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The Board has reviewed these 
elements, but the Board is not persuaded that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The veteran was paid benefits that he was 
only entitled to negotiate if he remained in school.  Since 
he did not remain in school, he was not entitled to these 
benefits.  As such, if the veteran were not required to repay 
the subsistence allowance in question, he would be unjustly 
enriched.  Additionally, there is no evidence that the 
veteran relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on VA benefits.  38 
C.F.R. § 1.965(a) (2000).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's income substantially increased due to obtaining 
employment.  Although his reported monthly net income only 
exceeded his monthly debt by $40, his assets total $3,500 
($500 cash on hand and an automobile assessed at $3000).  The 
veteran has not submitted any evidence demonstrating a 
significant change in financial status.  In light of these 
factors, the Board finds that the recovery of the overpayment 
in reasonable installments would not result in undue 
financial hardship on the veteran and deprive him of the 
basic necessities of life.

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  Veterans Claims 

Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)).


ORDER

Waiver of recovery of an overpayment of Chapter 31 vocational 
rehabilitation subsistence allowance in the amount of 
$1,564.04 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

